Case: 22-147    Document: 15     Page: 1   Filed: 06/28/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: ZTE CORPORATION,
                          Petitioner
                   ______________________

         2022-147, 2022-148, 2022-149, 2022-150
                ______________________

    On Petitions for Writs of Mandamus to the United
States District Court for the Western District of Texas in
Nos. 6:22-cv-00136-ADA, 6:22-cv-00137-ADA, 6:22-cv-
00138-ADA, and 6:22-cv-00139-ADA, Judge Alan D. Al-
bright.
                 ______________________

                     ON PETITIONS
                  ______________________

    Before LOURIE, BRYSON, and PROST, Circuit Judges.
PROST, Circuit Judge.
                        ORDER
     In these patent infringement cases, the district court
entered an order granting a motion by the plaintiff WSOU
Investments LLC d/b/a Brazos Licensing and Development
(“Brazos”) for alternative service.       ZTE Corporation
(“ZTE”), the foreign defendant in these actions, now peti-
tions this court for a writ of mandamus reversing the dis-
trict court’s order and directing dismissal. Brazos opposes.
Case: 22-147    Document: 15      Page: 2    Filed: 06/28/2022




2                                      IN RE: ZTE CORPORATION




     To obtain mandamus relief, this court must be satisfied
that a petitioner has no “adequate alternative” means to
obtain the desired relief, Mallard v. U.S. Dist. Ct. for the S.
Dist. of Iowa, 490 U.S. 296, 309 (1989), that the right to
issuance of the writ is “clear and indisputable,” Will v. Cal-
vert Fire Ins. Co., 437 U.S. 655, 666 (1978) (internal quota-
tion marks omitted), and that the issuance of the writ is
appropriate under the circumstances. Cheney v. U.S. Dist.
Ct. for the Dist. of Columbia, 542 U.S. 367, 381 (2004).
    After these petitions were filed, the district court sua
sponte vacated its order authorizing alternative service,
concluding that Brazos’s motion “warrants reconsideration
because the Court did not address important arguments
and authorities” raised in ZTE’s petitions but not in its
original opposition to Brazos’s motion. ECF No. 13, Ex. A
at 2–3. The court set a briefing schedule and denied ZTE’s
motion to dismiss without prejudice to refiling after the
court’s decision on the motion for alternative service.
    In light of the district court’s intervening order, the
court deems it the appropriate course here to deny manda-
mus to allow the district court to reconsider the matter and
any renewed motion to dismiss. Any future petitions for
mandamus arising from the rulings on reconsideration or
motion to dismiss will be considered on their own merits.
    Accordingly,
    IT IS ORDERED THAT:
    The petitions are denied.
                                    FOR THE COURT
June 28, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court